                         Case 6:19-bk-02629-KSJ                  Doc 5      Filed 04/25/19          Page 1 of 4
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 19-02629-KSJ
Michael Tidwell                                                                                            Chapter 7
Bettie Tidwell
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113A-6                  User: kbrickner                    Page 1 of 2                          Date Rcvd: Apr 23, 2019
                                      Form ID: 309A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 25, 2019.
db/jdb         +Michael Tidwell,    Bettie Tidwell,    2846 Longleaf Court,   Kissimmee, FL 34746-3012
28201906        ARstrat, LLC,    P.O. Box 790113,    Saint Louis, MO 63179-0113
28201909       +Chase Cardmember Service,    P.O. Box 1423,    Charlotte, NC 28201-1423
28201911        ER Phy Solutions of N FL. LL,     P.O. Box 80220,   Philadelphia, PA 19101-1220
28201913        Kay Jewelers / GEnesis,    Genesis Card Services,    P.O. Box 23026,    Columbus, GA 31902-3026
28201914       +M. Kalakota, MD,    1920 N. Central Avenue,    Kissimmee, FL 34741-2331
28201915        Mid American Loans,    P.O. Box 37628,    Philadelphia, PA 19101-0628
28201920       +Rushmore Loan Management,    P.O. Box 52708,    Irvine, CA 92619-2708
28201921        The Home Depot,    P.O. Box 9001010,    Louisville, KY 40290-1010
28201922        U.S. Dept of Education,    c/o Mohelia,    P.O. Box 105347,   Atlanta, GA 30348-5347
28204204       +United States Attorney,    400 West Washington Street,    Suite 3100,    Orlando FL 32801-2440
28201923       +Watson Realty,    1445 W. Hwy 434 #200,     Longwood, FL 32750-7202

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: hillmanlaw@outlook.com Apr 23 2019 23:41:51       Randy E Hillman,
                 Randy Hillman, PA,    1073 Willa Springs Drive, #2029,    Winter Springs, FL 32708
tr             +EDI: QAMAHENDRU.COM Apr 24 2019 03:28:00      Arvind Mahendru,    5703 Red Bug Lake Road,
                 Suite 284,   Winter Springs, FL 32708-4969
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov Apr 23 2019 23:42:57
                 United States Trustee - ORL7/13,    Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
28201907        EDI: BANKAMER.COM Apr 24 2019 03:28:00      Bank of America,    P.O. Box 851001,
                 Dallas, TX 75285-1001
28201908        EDI: CAPITALONE.COM Apr 24 2019 03:28:00      Capital One,    P.O. Box 60599,
                 City of Industry, CA 91716-0599
28201910        EDI: DISCOVER.COM Apr 24 2019 03:28:00      Discover,   P.O. Box 71084,
                 Charlotte, NC 28272-1084
28201904        EDI: FLDEPREV.COM Apr 24 2019 03:28:00      Florida Department of Revenue,    Bankruptcy Unit,
                 Post Office Box 6668,    Tallahassee FL 32314-6668
28201905        EDI: IRS.COM Apr 24 2019 03:28:00      Internal Revenue Service,    Post Office Box 7346,
                 Philadelphia PA 19101-7346
28201916       +E-mail/Text: bankruptcies@orlandofcu.org Apr 23 2019 23:43:07       Orlando Federal Credit Union,
                 1117 S. Westmoreland Drive,    Orlando, FL 32805-3819
28201903        E-mail/Text: taxbankruptcy@osceola.org Apr 23 2019 23:43:59       Osceola County Tax Collector,
                 Attn: Patsy Heffner,     Post Office Box 422105,   Kissimmee FL 34742-2105
28201917        EDI: HCA2.COM Apr 24 2019 03:28:00      Osceola Regional Med Ctr,    P.O. Box 740771,
                 Cincinnati, OH 45274-0771
28201918        EDI: HCA2.COM Apr 24 2019 03:28:00      Osceola Regional Medical Cen,    P.O. Box 740771,
                 Cincinnati, OH 45274-0771
28201919       +E-mail/Text: bankruptcyteam@quickenloans.com Apr 23 2019 23:43:45       Quicken Loans,
                 1050 Woodward Avenue,    Detroit, MI 48226-1906
                                                                                              TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28201912          Internal Revenue Service
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 25, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
                       Case 6:19-bk-02629-KSJ      Doc 5     Filed 04/25/19    Page 2 of 4



District/off: 113A-6          User: kbrickner              Page 2 of 2                 Date Rcvd: Apr 23, 2019
                              Form ID: 309A                Total Noticed: 25


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 23, 2019 at the address(es) listed below:
              Arvind Mahendru    amtrustee@gmail.com, amahendru@ecf.axosfs.com
              Randy E Hillman   on behalf of Joint Debtor Bettie Tidwell hillmanlaw@outlook.com
              Randy E Hillman   on behalf of Debtor Michael Tidwell hillmanlaw@outlook.com
              United States Trustee - ORL7/13   USTP.Region21.OR.ECF@usdoj.gov
                                                                                            TOTAL: 4
                        Case 6:19-bk-02629-KSJ                      Doc 5      Filed 04/25/19           Page 3 of 4
Information to identify the case:
Debtor 1              Michael Tidwell                                                   Social Security number or ITIN        xxx−xx−5399
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Bettie Tidwell                                                    Social Security number or ITIN        xxx−xx−2359
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 4/22/19
Case number:          6:19−bk−02629−KSJ


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Michael Tidwell                                     Bettie Tidwell

2.      All other names used in the
        last 8 years

3.     Address                               2846 Longleaf Court                                    2846 Longleaf Court
                                             Kissimmee, FL 34746                                    Kissimmee, FL 34746

4.     Debtor's attorney                     Randy E Hillman                                        Contact phone (407) 695−0874
                                             Randy Hillman, PA
       Name and address                      1073 Willa Springs Drive, #2029                        Email: hillmanlaw@outlook.com
                                             Winter Springs, FL 32708

5.     Bankruptcy Trustee                    Arvind Mahendru                                        Contact phone (407) 504−2462
                                             5703 Red Bug Lake Road
       Name and address                      Suite 284
                                             Winter Springs, FL 32708

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                          Case 6:19-bk-02629-KSJ                       Doc 5         Filed 04/25/19               Page 4 of 4
Debtor Michael Tidwell and Bettie Tidwell                                                                         Case number 6:19−bk−02629−KSJ


6. Bankruptcy Clerk's Office                    George C. Young Federal Courthouse                               Hours open:
                                                400 West Washington Street                                       Monday − Friday 8:30 AM −
    Documents in this case may be filed at this Suite 5100                                                       4:00PM
    address. You may inspect all records filed Orlando, FL 32801
    in this case at this office or online at
    www.pacer.gov.                                                                                               Contact phone 407−237−8000

                                                                                                                 Date: April 23, 2019

7. Meeting of creditors                          May 28, 2019 at 09:30 AM                                        Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a George C. Young Courthouse,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court Suite 1203−B, 400 West
    both spouses must attend. Creditors may
    attend, but are not required to do so. You   docket.                                          Washington Street, Orlando, FL
    are reminded that Local Rule 5073−1                                                           32801
    restricts the entry of personal electronic     *** Debtor(s) must present Photo ID and acceptable
    devices into the Courthouse.                  proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                    Filing deadline: July 29, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                               Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as             conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2
